Title: To George Washington from Thomas Johnson, 7 December 1786
From: Johnson, Thomas
To: Washington, George



sir.
Annapolis 7 Dec. 1786.

I am now able to inclose you a Copy of the Potomack Bill passed both Houses of our Assembly without any Opposition—if there should have any Deviation been made by the Virginia Assembly from the Application we made I beleive I can readily obtain a correspondent Alteration here if it should be necessary.
It has occurred to me that Mr Smith on being furnished with a little pine plank and a Joiner might in a few Days have a Model made of the Locks for the Great Falls so as to exhibit the actual Effect in Miniature I profess it would give me Satisfaction as well perhaps as some degree of pleasure to the other Gent. and might possibly render even Smiths Ideas more correct on the Subject by shewing in Time a defect, if there is any, in his plan—The Winter is so unpromising that I expect we shall be very still till the Spring but if agreeable to the Gent. of Virga, it is so to Mr Lee I wish Brindley to assist and advise on the Survey and Tract at the Little Falls from what Colo. Gilpin said I think we may expect Brindley is disposed to assist us and what would be liberal for his Trouble may be very usefully laid out.
The necessary Demands of Congress our own poverty and want of Spirit—the Distractions to the Eastward and our Rage for paper Money make my Time pass away here heavily enough—I am afraid I shall learn in the latter part of my Life that Americans are not so good as I thought them—a Lesson much against my Will. I am my dear sir With great Truth & Affection Your most obedt Servt

Th: Johnson

